DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 are pending in the application.
Information Disclosure Statement
The Foreign Patent Documents listed in the information disclosure statement (IDS) filed 19 July 2021 have been lined out because the IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The IDS has been placed in the application file, but the Foreign Patent Documents referred to therein have not been considered unless cited by the examiner on form PTO-892.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  Appropriate correction is required.
Re Claim 1:  The final paragraph of claim 1 should be amended as follows:
--a guard extending in an outboard direction from the second longitudinal portion adjacent the first longitudinal portion, wherein the guard is adjacent one of an upper side and a lower side of the second longitudinal portion such that when the guard is adjacent the upper side of the second longitudinal portion, at least a portion of the guard is disposed above [[an]] the upper side of the first longitudinal portion, and when the guard is adjacent the lower side of the second longitudinal portion, at least a portion of the guard is disposed below [[a]] the lower side of the first longitudinal portion.--
Re Claim 15:  Claim 15 should be amended as follows:
--15.  The fitting splice plate set forth in claim 4, in combination with the cable tray section, wherein the cable tray section comprises a rail including a vertical web and upper and lower flanges extending from the vertical web and having outboard portions, wherein the first longitudinal portion of the plate body is configured to connect to the web of the cable tray section, wherein the guards are configured to oppose the outboard portions of the respective upper and lower flanges when the fitting splice plate is connected to the web of the cable tray section.--

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to a “cable tray fitting” (in claims 1-16), a “cable tray section” (in claims 1-14), and a “fastener”/”fasteners” (in claims 11 and 14) is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 15-18 of U.S. Patent No. 10,935,060. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of U.S. Patent No. 10,935,060.
These claims of the instant application
are anticipated by the following claims of U.S. Patent No. 10,935,060
1-5
1
6
2
7
3
8
4
9
5
10
6
11
7
12
8
13
9
14
10
15
1
16
11
17
15
18
16
19
17
20
18

Drawings
The drawings are objected to because of the following informalities:
In Fig. 3, ref. no. “52” at the lower portion of the figure should be replaced with ref. no. --54-- because points to the “lower flange 54” of the rail 44, rather than the “upper flange 52”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deciry (US Patent 7,452,157).
	Re Claim 1:  Deciry discloses a fitting splice plate (30) for connecting a cable tray fitting (10; see Fig. 16) to a cable tray section (20), the fitting splice plate comprising: 
a plate body (40, 31) having a generally planar shape, the plate body having a first longitudinal portion (see annotated Fig. 7 below) configured to connect to the cable tray section (20), and a second longitudinal portion (see annotated Fig. 7 below) configured to connect to the cable tray fitting (10), wherein the first longitudinal portion has a width (W1; see annotated Fig. 7 below) extending between upper and lower sides thereof, and 
a guard (35; see 1st and 2nd guards in annotated Fig. 7 below) extending in an outboard direction (see annotated Fig. 7 below) from the second longitudinal portion adjacent the first longitudinal portion, wherein the guard (35) is adjacent one of an upper side and a lower side of the second longitudinal portion such that when the guard is adjacent the upper side (see “2nd guard” in annotated Fig. 7 below) of the second longitudinal portion, at least a portion of the guard is disposed above an upper side of the first longitudinal portion, and when the guard is adjacent the lower side (see “1st guard” in annotated Fig. 7 below) of the second longitudinal portion, at least a portion of the guard is disposed below a lower side of the first longitudinal portion.
Re Claim 2:  Deciry discloses a fitting splice plate (30) wherein the guard (35; see “2nd guard” in annotated Fig. 7 below) is adjacent the upper side of the second longitudinal portion, wherein at least a portion of the guard is disposed above the upper side of the first longitudinal portion.
Re Claim 3:  Deciry discloses a fitting splice plate (30) wherein the guard (35; see “1st guard” in annotated Fig. 7 below)is adjacent the lower side of the second longitudinal portion, wherein at least a portion of the guard is disposed below the lower side of the first longitudinal portion.


    PNG
    media_image1.png
    491
    752
    media_image1.png
    Greyscale

Re Claim 4:  Deciry discloses a fitting splice plate (30) further comprising a second guard (35; see “2nd guard” in annotated Fig. 7 above) extending in an outboard direction from the second longitudinal portion adjacent the first longitudinal portion, wherein the second guard is adjacent the upper side of the second longitudinal portion, wherein at least a portion of the second guard is disposed above the upper side of the first longitudinal portion.
Re Claim 5:  Deciry discloses a fitting splice plate (30) wherein the width (W1; see annotated Fig. 7 above) of the first longitudinal portion extending between the upper and lower sides of the first longitudinal portion is less than a width (W2; see annotated Fig. 7 above) of the second longitudinal portion extending between the upper and lower sides of the second longitudinal portion.
Re Claim 6:  Deciry discloses a fitting splice plate (30) wherein the guard (35) comprises an inturned finger folded (35) over an outboard face of the second longitudinal portion to define a generally round edge (see annotated Fig. 8 below).

    PNG
    media_image2.png
    320
    443
    media_image2.png
    Greyscale

Re Claim 7:  Deciry discloses a fitting splice plate (30) wherein the guard (35) is integrally formed with the plate body (40, 31) as a single, one-piece, monolithically formed component.
Re Claim 8:  Deciry discloses a fitting splice plate (30) further comprising a tab (43) projecting from the plate body (40) in an inboard direction.

Claims 1-2, 5, 8-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funahashi (US Patent Application Publication 2010/0086348).
Re Claim 1: Funahashi discloses a fitting splice plate (80; Fig. 5) for connecting a cable tray fitting to a cable tray section (for example, as shown for cable racks 1 in Fig. 2; see Examiner-Annotated Fig. 2 below), the fitting splice plate comprising:
a plate body (81; Fig. 5) having a generally planar shape, the plate body having a first longitudinal portion (84b; see Examiner-Annotated Fig. 5 below) configured to connect to the cable tray section, and a second longitudinal portion (84a; see Examiner-Annotated Fig. 5 below) configured to connect to the cable tray fitting, wherein the first longitudinal portion (84a) has a width extending between upper and lower sides thereof; and
a guard (the portion extending outboard from 84b, shown at “guard” in the Examiner-Annotated Fig. 5 below) extending in an outboard direction from the second longitudinal portion) adjacent the first longitudinal portion (at least at the “guard edge” shown in Examiner-Annotated Fig. 5 below), wherein the guard is adjacent one of an upper side and a lower side of the second longitudinal portion, such that when the guard is adjacent the upper side of the second longitudinal portion (as shown in Fig. 5), at least a portion of the guard is disposed above an upper side of the first longitudinal portion, and when the guard is adjacent the lower side of the second longitudinal portion, at least a portion of the guard is disposed below a lower side of the first longitudinal portion.

    PNG
    media_image3.png
    419
    613
    media_image3.png
    Greyscale

Examiner-Annotated Fig. 5 of Funahashi (US 2010/0086348)


    PNG
    media_image4.png
    416
    702
    media_image4.png
    Greyscale

Examiner-Annotated Fig. 2 of Funahashi (US 2010/0086348)


    PNG
    media_image5.png
    371
    407
    media_image5.png
    Greyscale

Examiner-Annotated Fig. 3 of Funahashi (US 2010/0086348)

Re Claim 2: Funahashi discloses a fitting splice plate (80; Fig. 5), wherein the guard (see above) is adjacent the upper side (see Fig. 5) of the second longitudinal portion (84b), wherein at least a portion of the guard is disposed above the upper side of the first longitudinal portion (84a).
Re Claim 5: Funahashi discloses a fitting splice plate (80; Fig. 5), wherein a width (i.e. a vertical height, as shown in Fig. 5) of the first longitudinal portion (84a) extending between upper and lower sides of the first longitudinal portion is less than a width (i.e. a vertical height, as shown in Fig. 5) of the second longitudinal portion (84b) extending between the upper and lower sides of the second longitudinal portion.
Re Claim 8: Funahashi discloses a fitting splice plate (80; Fig. 5), further comprising a tab (86; Fig. 5) projecting from the plate body in an inboard direction (see Examiner-Annotated Fig. 5 above).
Re Claim 9: Funahashi discloses a fitting splice plate (80; Fig. 5), wherein the tab (86) comprises a finger (lock protrusions 86; also see lock protrusions 56 in Figs. 1-3), having the same configuration as lock protrusions 86) received in a finger opening (see arc-shaped cut portion 57; Figs. 1 and 3) defined by the plate body, wherein the finger is bent along its length so that a bent portion of the finger defines the tab projecting from the plate body in the inboard direction (see Examiner-Annotated Fig. 3 above).
Re Claim 14: Funahashi discloses a fitting splice plate (80; Fig. 5), wherein the first and second longitudinal portions (84A, 84B; Fig. 5) of the plate body (81) define a plurality of fastener openings (85, 85) for receiving fasteners (60; see Fig. 2) therein.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danielsen (US Patent 4,140,417).
Re Claim 1:  Danielsen discloses a fitting splice plate (40; Figs. 5-6) for connecting a cable tray fitting (2; Fig. 5) to a cable tray section (1), the fitting splice plate comprising:
a plate body (the back plate of splice plate 40; see Examiner-Annotated Fig. 6 below) having a generally planar shape, the plate body having a first longitudinal portion (the portion of the plate body to the left of tabs 41 and not including longitudinal flanges 23; see Examiner-Annotated Fig. 6 below) configured to connect to the cable tray section (1), and a second longitudinal portion (the portion of the plate body to the right of tabs 41 and including the portion with tabs 41; see Examiner-Annotated Fig. 6 below) configured to connect to the cable tray fitting, wherein the first longitudinal portion has a width (see Examiner-Annotated Fig. 6 below) extending between upper and lower sides thereof; and
a guard (tabs 41) extending in an outboard direction (see Examiner-Annotated Fig. 6 below) from the second longitudinal portion adjacent the first longitudinal portion, wherein the guard is adjacent one of an upper side and a lower side of the second longitudinal portion, such that when the guard is adjacent the upper side of the second longitudinal portion (as for upper tab 41), at least a portion of the guard is disposed above an upper side of the first longitudinal portion (see Examiner-Annotated Fig. 6 below), and when the guard is adjacent the lower side of the second longitudinal portion (as for lower tab 41), at least a portion of the guard is disposed below a lower side of the first longitudinal portion (see Examiner-Annotated Fig. 6 below).

    PNG
    media_image6.png
    228
    463
    media_image6.png
    Greyscale

Fig. 5 of Danielsen (US Patent 4,140,417)

    PNG
    media_image7.png
    312
    514
    media_image7.png
    Greyscale

Examiner-Annotated Fig. 6 of Danielsen (US Patent 4,140,417)
Re Claim 2:  Danielsen discloses a fitting splice plate (40; Figs. 5-6), wherein the guard (upper tab 41) is adjacent the upper side of the second longitudinal portion, wherein at least a portion of the guard is disposed above the upper side of the first longitudinal portion (see Examiner-Annotated Fig. 6 above).
	Re Claim 3:  Danielsen discloses a fitting splice plate (40; Figs. 5-6), wherein the guard (lower tab 45; Fig. 5) is adjacent the lower side of the second longitudinal portion, wherein at least a portion of the guard is disposed below the lower side of the first longitudinal portion (see Examiner-Annotated Fig. 6 above).
Re Claim 4:  Danielsen discloses a fitting splice plate (40; Figs. 5-6), wherein further comprising a second guard (upper tab 45; Fig. 5) extending in an outboard direction from the second longitudinal portion adjacent the first longitudinal portion, wherein the second guard is adjacent the upper side of the second longitudinal portion, wherein at least a portion of the second guard is disposed above an upper side of the first longitudinal portion.
Re Claim 6:  Danielsen discloses a fitting splice plate (40; Figs. 5-6), wherein the guard (41) comprises an inturned finger (41; see Fig. 5) folded over an outboard face of the second longitudinal portion to define a generally round edge (at least at the outer surface of tabs 41, as shown in Fig. 5).
Re Claim 7:  Danielsen discloses a fitting splice plate (40; Figs. 5-6), wherein the guard (41) is integrally formed with the plate body as a single, one-piece, monolithically formed component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi (US 2010/0086348) as applied to claims 1-2, 5, 8-9, and 14 above, and further in view of Danielsen (US Patent 4,140,417).
	Re Claim 3-4: Funahashi, as discussed for claim 1 above, discloses a fitting splice plate (80; Fig. 5) significantly as claimed except wherein the guard is adjacent the lower side of the second longitudinal portion, wherein at least a portion of the guard is disposed below the lower side of the first longitudinal portion (as is required by claim 3); and further comprising a second guard extending in an outboard direction from the second longitudinal portion adjacent the first longitudinal portion, wherein the second guard is adjacent the upper side of the second longitudinal portion, wherein at least a portion of the second guard is disposed above an upper side of the first longitudinal portion (as is required by claim 4).
	Danielsen teaches the use of a fitting splice plate (40; Figs. 5-6) significantly as claimed in claim 1 (see rejection of claim 1 in view of Danielsen above), and further wherein the guard (lower tab 45; Fig. 5) is adjacent the lower side of the second longitudinal portion, wherein at least a portion of the guard is disposed below a lower side of the first longitudinal portion (see Examiner-Annotated Fig. 6 above); and wherein further comprising a second guard (upper tab 45; Fig. 5) extending in an outboard direction from the second longitudinal portion adjacent the first longitudinal portion, wherein the second guard is adjacent the upper side of the second longitudinal portion, wherein at least a portion of the second guard is disposed above an upper side of the first longitudinal portion, for the purpose of ensuring proper location and alignment of the cable tray section (1) on the plate body.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Funahashi such that the guard is adjacent the lower side of the second longitudinal portion, wherein at least a portion of the guard is disposed below the lower side of the first longitudinal portion (as is required by claim 3); and further comprising a second guard extending in an outboard direction from the second longitudinal portion adjacent the first longitudinal portion, wherein the second guard is adjacent the upper side of the second longitudinal portion, wherein at least a portion of the second guard is disposed above an upper side of the first longitudinal portion (as is required by claim 4), as taught by Danielsen, for the purpose of ensuring proper location and alignment of the cable tray section on the plate body.
Re Claim 6-7: Funahashi, as discussed for claim 1 above, discloses a fitting splice plate (80; Fig. 5) significantly as claimed except wherein the guard comprises an inturned finger folded over an outboard face of the second longitudinal portion to define a generally round edge (as is required by claim 6); and wherein the guard is integrally formed with the plate body as a single, one-piece, monolithically formed component (as is required by claim 7).
Danielsen teaches the use of a fitting splice plate (40; Figs. 5-6) significantly as claimed in claim 1 (see rejection of claim 1 in view of Danielsen above), and further wherein the guard (41) comprises an inturned finger (41; see Fig. 5) folded over an outboard face of the second longitudinal portion to define a generally round edge (at least at the outer surface of tabs 41, as shown in Fig. 5); and wherein the guard (41) is integrally formed with the plate body as a single, one-piece, monolithically formed component, for the purpose of ensuring proper location and alignment of the cable tray section (1) on the plate body.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Funahashi such that the guard comprises an inturned finger folded over an outboard face of the second longitudinal portion to define a generally round edge (as is required by claim 6); and wherein the guard is integrally formed with the plate body as a single, one-piece, monolithically formed component (as is required by claim 7), as taught by Danielsen, for the purpose of ensuring proper location and alignment of the cable tray section on the plate body.
Re Claim 15:  Funahashi, as modified for claim 4 above, discloses a fitting splice plate (80; Fig. 5) significantly as claimed and further discloses in combination a cable tray section (rail 1; see Examiner-Annotated Fig. 2 above), wherein the cable tray section comprises a rail (1) including a vertical web (26; Fig. 2) and upper and lower flanges (21) extending from the vertical web and having outboard portions (at 21), wherein the first longitudinal portion (84a; Fig. 5) of the plate body is configured to connect to the web (26) of the cable tray section.
Funahashi does not explicitly disclose wherein the guards are configured to oppose the outboard portions of the respective upper and lower flanges when the fitting splice plate is connected to web of the cable tray section. 
Danielsen further teaches the use of a fitting splice plate (40; Figs. 5-6) wherein the guards (41; Figs. 5 and 6) are configured to oppose outer portions of the cable tray section (1) when the fitting splice plate (40) is connected to web of the cable tray section, for the purpose of ensuring proper location and alignment of the cable tray section on the plate body.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Funahashi such that the guards are configured to oppose the outboard portions of the respective upper and lower flanges when the fitting splice plate is connected to web of the cable tray section, as taught by Danielsen, for the purpose of ensuring proper location and alignment of the cable tray section on the plate body.
	
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi (US 2010/0086348) as applied to claims 1-2, 5, 8-9, and 14 above, and further in view of Birath (EP 2 518 845).
Re Claims 10-13: Funahashi, as discussed for claim 1 above, discloses a fitting splice plate (80; Fig. 5) significantly as claimed and further wherein the finger (86; Fig. 5) has an attached end (the upper end; see the upper end of finger 56; see Fig. 3) attached to the plate body, a free end (the lower end), free from attachment to the plate body, and sides (the left and right sides; Fig. 5) free from attachment to the plate body so that the finger is cantilevered (as is required by claim 10); and the finger (86; Fig. 5) is integrally formed with the plate body as a single, one-piece, monolithically formed component (as is required by claim 13).
Funahashi does not explicitly disclose wherein the plate body has an attached longitudinal end attached to the plate body, a free longitudinal end free from attachment to the plate body, and upper and lower sides free from attachment to the plate body so that the finger is cantilevered (as is required by claim 10); wherein the free longitudinal end of the finger is spaced apart from an opposing longitudinal end of the finger opening to define a fastener opening configured to receive a fastener (as is required by claim 11);  wherein the fastener opening has a generally rectangular shape (as is required by claim 12).
	Birath teaches the use of a fitting splice plate (100) comprising a finger (106) received in a finger opening (the opening surrounding lock protrusion 106), wherein in the finger is bent along its length so that a bent portion of the finger defines a tab projecting from a plate body (101); and further wherein the finger (106) has an attached longitudinal end (the left end, as shown in Fig. 1b) attached to the plate body (101), a free longitudinal end free (the left end, as shown in Fig. 1b) from attachment to the plate body, and upper and lower sides (the upper and lower sides, as shown in Fig. 1b) free from attachment to the plate body (101) so that the finger (106) is cantilevered; wherein the free longitudinal end of the finger is spaced apart from an opposing longitudinal end of the finger opening (see Fig. 5) to define a fastener opening configured to receive a fastener (see note above related to this functional language); wherein the fastener opening has a generally rectangular shape (see Fig. 1b); and wherein the finger (106) is integrally formed with the plate body 101) as a single, one-piece, monolithically formed component, for the purpose of providing a sliding locking engagement between the fitting splice plate (100) and a cable tray section (200).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Funahashi such that the plate body has an attached longitudinal end attached to the plate body, a free longitudinal end free from attachment to the plate body, and upper and lower sides free from attachment to the plate body so that the finger is cantilevered (as is required by claim 10); wherein the free longitudinal end of the finger is spaced apart from an opposing longitudinal end of the finger opening to define a fastener opening configured to receive a fastener (as is required by claim 11);  wherein the fastener opening has a generally rectangular shape (as is required by claim 12), as taught by Birath, for the purpose of providing a sliding locking engagement between the fitting splice plate and a cable tray section.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Funahashi (US 2010/0086348) in view of Danielsen (US Patent 4,140,417), as applied to claims 3-4, 6-7, and 15 above, and further in view of Smith (US Patent 4,140,417).
	Re Claim 16: Funahashi in view of Danielsen, as discussed for claim 15 above, discloses a fitting splice plate significantly as claimed except wherein the rail of the cable tray section has a generally I-shaped cross section.
	Smith teaches the use of a fitting splice plate (20, Figs. 4, 7) for connecting a cable tray fitting (10B) to a cable tray section (10A), wherein the cable tray section (10A) comprises a rail (24; Fig. 4) including vertical web (30) and upper and lower flanges (32, 34; Fig. 7) extending from the vertical web and having outboard portions (see Fig. 7), wherein a first longitudinal portion of the plate body is configured to connect to the web (30) of the cable tray section (10A), and further wherein the rail (24) of the cable tray section has a generally I-shaped cross section, for the purpose of providing a sturdy cable tray system.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Funahashi such that the rail of the cable tray section has a generally I-shaped cross section, as taught by Smith, for the purpose of, for example, providing desired strength properties of the rail.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi (US 2010/0086348) in view of Danielsen (US Patent 4,140,417), as applied to claims 3-4, 6-7, and 15 above, and further in view of Finco (US Patent Application Publication 2003/0116682).
	Re Claim 17-20: Funahashi, as modified in view of Danielsen, as discussed for claim 15 above, discloses a fitting splice plate significantly as claimed, and in further combination with the cable tray fitting (rail 1; see Examiner-Annotated Fig. 2 of Funahashi above), wherein the cable tray fitting comprises a rail (1) including a vertical web (26), wherein the second longitudinal portion (84b; Funahashi Fig. 5) of the plate body is configured to connect to the web (26) of the rail of the cable tray fitting (as is required by claim 17); 
wherein the rail (1; Funahashi Fig. 2) of the cable tray fitting includes upper and lower flanges (22, 23) extending in an inboard direction from the vertical web (as is required by claim 18); 
wherein a plurality of first fasteners (60, 56) connect the first longitudinal portion (84a; Funahashi Fig. 5) of the fitting splice plate to the web (26) of the rail of the cable tray section (1; see Examiner-Annotated Fig. 2 of Funahashi above), wherein a plurality of second fasteners (60, 56) connect the second longitudinal portion (84b; Funahashi Fig. 5) of the fitting splice plate to the web (26) of the rail of the cable tray fitting (1; see Examiner-Annotated Fig. 2 of Funahashi above) (as is required by claim 19); and
wherein the cable tray section (1; see Examiner-Annotated Fig. 2 of Funahashi above)is straight (as is required by claim 20).

Funahashi, as modified in view of Danielsen, fails to disclose wherein the cable tray fitting being free from upper and lower flanges extending in an outboard direction from the vertical web of the rail of the cable tray fitting (as is required by claim 17); and wherein the cable tray fitting is curved (as is required by claim 20).
Finco teaches the use of a fitting splice plate (10’; Figs. 3-4) in combination with a cable tray section (1) and a cable tray fitting (102; Fig. 3), wherein the cable tray fitting (102) comprises a rail including a vertical web (22), and further wherein the cable tray fitting being free from upper and lower flanges extending in an outboard direction from the vertical web (22) of the rail of the cable tray fitting; and wherein the cable tray fitting is curved, for the purpose of providing a cable tray system including a curved portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Funahashi such that the cable tray fitting being free from upper and lower flanges extending in an outboard direction from the vertical web of the rail of the cable tray fitting (as is required by claim 17); and wherein the cable tray fitting is curved (as is required by claim 20), as taught by Finco, for the purpose of providing a cable tray system including a curved portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678